             Case 1:20-cv-00095-RAH Document 9 Filed 06/04/20 Page 1 of 2



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

FLIGHTSAFETY SERVICES CORPORATION,

          Plaintiff,

v.                                                                          No. 20-95C
                                                                            (Judge Hertling)
THE UNITED STATES,

          Defendant.



                 PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
                        ISSUANCE OF NOTICE UNDER RULE 14

          Plaintiff, FlightSafety Services Corporation (“FlightSafety”), responds to the motion filed

by Defendant, the United States, for issuance of notice to the Boeing Company (“Boeing”),

pursuant to Rule 14(b) of the Rules of the United States Court of Federal Claims. In its motion,

the United States makes two basic assertions for the notice being issued to Boeing. Each

assertion is addressed in turn below.


          First, the United States alleges that notice to Boeing is appropriate because FlightSafety’s

complaint may result in the Court concluding that Boeing breached its contract with the United

States.     FlightSafety disagrees with the United States’ characterization of FlightSafety’s

complaint. FlightSafety is not seeking relief dependent on the Court making a determination that

Boeing breached its contract. Second, the United States asserts that, should FlightSafety prevail

in this case, the United States may seek recovery from Boeing. FlightSafety could not anticipate

and does not take a position on the United States’ intentions with respect to Boeing should

FlightSafety prevail in this case.

          In addition to the United States’ two basic assertions, the United States includes

extraneous discussion in its motion that characterizes FlightSafety’s complaint and the
           Case 1:20-cv-00095-RAH Document 9 Filed 06/04/20 Page 2 of 2



underlying contractual terms, and asserts that FlightSafety’s claim is without merit. FlightSafety

disagrees with the United States’ characterization and position. Based on the facts, the Court

will conclude that the United States is liable to FlightSafety.

        Because Rule 14 permits notice when a party may have an apparent interest in a case, and

based on the United States’ statement that it may seek recovery from Boeing should FlightSafety

prevail in this case, FlightSafety does not oppose the United States’ motion for notice to Boeing.

        Respectfully submitted this 4th day of June, 2020.

                                                    s/ Mark J. Meagher
OF COUNSEL:                                         Mark J. Meagher
                                                    Dentons US LLP
Phillip R. Seckman                                  1400 Wewatta Street, Suite 700
K. Tyler Thomas                                     Denver, CO 80202
Dentons US LLP                                      Telephone: (303) 634-4322
1400 Wewatta Street, Suite 700                      Facsimile: (303) 634-4400
Denver, CO 80202                                    Email: mark.meagher@dentons.com
Telephone: (303) 634-4000
Email: phil.seckman@dentons.com                     ATTORNEYS FOR PLAINTIFF,
        tyler.thomas@dentons.com                    FLIGHTSAFETY SERVICES
                                                    CORPORATION




                                               Page 2
114905050\V-2
